DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 62/697915, 62/697919, 62/697922, 62/697930, 62/697938, 62/697940, 62/697946, 62/697952, 62/697957, 62/697960, 62/697962, 62/697965, 62/697969, 62/697971, and 62/697912 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The subject matter of claims 3-7, 13-14, and 18-19 are not described in any of the prior-filed specifications listed above to provide adequate support in the manner provided by 35 U.S.C. 112(a). Accordingly, claims 3-9, 13-14, and 18-19 are not entitled to the benefit of the prior applications listed above.
For the purposes of examination, regarding the received benefit:
Claims 1-2, 11-12, 15-17, and 20 are given the benefit of the prior filed application Nos. 62/697915, 62/697919, 62/697922, 62/697930, 62/697938, 62/697940, 62/697946, 62/697952, 62/697957, 62/697960, 62/697962, 62/697965, 62/697969, 62/697971, and 62/697912, all with a filing date of 07/13/2018
Claims 3-10, 13-14, and 18-19 are given the benefit of the prior filed application No. PCT/US19/41720, with a filing date of 07/12/2019
Information Disclosure Statement
The information disclosure statements (IDS) were filed on 05/19/2020, 03/05/2021, and 02/02/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Status
This action is in response to claims filed on 02/20/2022. Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color; specifically, Figs. 22A and 26A. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract does not appear to describe the subject matter of the currently filed claims. Additionally, the abstract contains phrases which can be implied; specifically, line 3 “image data may be obtained…”, line 7 “techniques may be employed…”, line 8 “vehicle may change…”, and line 9 “model may be updated…”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
On pages 50-52 of the instant specification, the numbering of the paragraphs on pgs. 49-52 goes from [0200], which begins of pg. 49, subsequently to [00100], which begins on pg. 50, continues with the numbering of [00101]-[00107] from pgs. 50-52, and resumes the previous numbering with the [0201] on pg. 52.
Appropriate correction is required.
Claim Objections
Claims 15 and 20 are objected to because of the following informalities:
Claim 15 line 2 and claim 20 line 2 “wherein determine if” should read “wherein determining if”
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 9-10, 14-15, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9 lines 1-2, claim 15 lines 2-3, and claim 20 line 3, the term “a second vehicle” is unclear and renders the claim indefinite. It is unclear if the “second vehicle” is the same “second vehicle” recited previously in the associated independent claim or if it refers to a different “second vehicle”. Therefore, the claims are rendered indefinite.
	Claim 10 is rejected based on rejected base claim 9 for the same rationale as recited above.
Regarding claims 9, 15, and 20, the limitation “wherein determining if an object in the image is a second vehicle comprises identifying the second vehicle as part of the caravan” is unclear and renders the claim indefinite. The limitation appears to be providing detail regarding performing the method step of “determining if an object in the image is a second vehicle”, however this step is never positively recited in the claims. Thus, it is unclear if this step is to be performed as part of the method or if it is an unnecessary limitation, and the metes and bounds of the claimed invention cannot be discerned. Therefore, the above stated limitation renders the claims indefinite. For the purposes of examination, Examiner is interpreting the above stated limitation to mean “wherein the method further includes: determining if an object in the image is the second vehicle by identifying the second vehicle as part of the caravan”.
	Claim 10 is rejected based on rejected base claim 9 for the same rationale as recited above.
Claims 14 and 19 recite the limitations "the center" and “the box” in line 2 and line 3, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 11-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (US 2017/0267237 A1) in view of Schroeder et al. (US 2018/0011497 A1).
Regarding claim 1, Oyama teaches “A method comprising: entering, by a first vehicle, an autonomous driving mode that follows a second vehicle (Par. [0010] lines 2-5 teaches a vehicle travel control device that executes travel control for traveling to follow a preceding vehicle); determining a change in a second position of the second vehicle while the first vehicle is following the second vehicle (Par. [0010] lines 6-9 teaches the vehicle travel control device includes a preceding vehicle offset calculation unit that calculates a lateral offset amount of a center position of the preceding vehicle with respect to a center position of the travel lane); determining if the [driving environment] requires adjusting a first position of the first vehicle; if the [driving environment] requires adjusting the first position of the first vehicle, changing automatically the first position of the first vehicle to match the change in the second position; and if the [driving environment] does not require adjusting the first position of the vehicle, ignoring the change in the second position (Par. [0032] lines 3-8 teaches based on a result of the external environment recognized by the external environment recognition device 20, the travel control device 100 performs travel control on the host vehicle to travel to follow the travel lane of the host vehicle (ignore the change in second position), and travel control on the host vehicle to travel to follow the preceding vehicle (changing first position to match the change in second position); Par. [0035] lines 1-5 teaches in the travel control to follow the target course (lane following travel control (Par. [0033] lines 3-5)), the control unit 101 controls a steering angle of the host vehicle via the steering control device 70 so that the center position in the vehicle width direction of the host vehicle coincides with the control target point on the target course (ignores the change in second position); Par. [0040] lines 1-13 teaches in the control to follow the travel locus of the preceding vehicle, a setting position in the vehicle width direction in the rear area of the preceding vehicle is set to the control target point, and the steering angle is corrected so that the lateral position inside the lane of the host vehicle coincides with the control target point, where the position set as the control target point is set to the center position in the vehicle width direction in the rear area of the preceding vehicle, as a reference position which is appropriately shifted when the following travel control is switched (changing first position to match the change in second position))”, however Oyama does not explicitly teach determining if the “change in the second position” requires adjusting a first position of the vehicle.
	From the same field of endeavor, Schroeder teaches determining if the “change in the second position” requires adjusting a first position of the vehicle, automatically changing the first position of the first vehicle to the second position of the second vehicle if the “change in the second position” requires adjusting the first position, and ignoring the change in the second position if the “change in the second position” does not require adjusting the first position (Par. [0005] lines 1-7 teaches a method for operating a vehicle in a first operating mode, in which the vehicle travels autonomously in the traffic lane (ignores the change in second position), and a second operating mode, in which the vehicle autonomously follows a vehicle driving in front (changes first position to match the change in second position); Par. [0076] lines 1-7 teaches a situation requiring a switchover from the first operating mode (which ignores the change of second position) to the second operating mode (which automatically changes the first position to the second position) is detected based on a vehicle driving in front is no longer traveling in its own traffic lane (based on the change in the second position of the second vehicle) (i.e., determines if the first position of the first vehicle requires adjusting based on a change in the second position of the second vehicle (whether vehicle driving in front has changed lanes), where the vehicle ignores the change in the second position of the second vehicle if no adjusting is needed (drives in first operating mode of following lane) and where the vehicle automatically changes the first position of the first vehicle to the second position of the second vehicle if adjusting is needed (drives in second operating mode of following preceding vehicle))).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Oyama to incorporate the teachings of Schroeder to have the determination of whether the first position of the first vehicle needs to be adjusted taught by Oyama be based on a change in the second position of the second vehicle as taught by Schroeder.
	The motivation for doing so would be to allow efficient response to an actual encountered traffic situation inasmuch as it may be useful to operate the vehicle in either the first operating mode or in the second operating mode, depending on the specifically existing traffic situation (Schroeder, Par. [0009] lines 5-9).
Regarding claim 2, the combination of Oyama and Schroeder teaches all the limitations of claim 1 above, and further teaches “wherein the second position is determined by sensor data of a driving environment associated with the first vehicle, and wherein the sensor data is at least an image of the driving environment (Oyama, Par. [0021] lines 6-8 teaches an external environment recognition device 20, and onboard camera 1, and an image recognition device 2 that recognize the external environment; Par. [0038] lines 8-11 teaches as the position of the preceding vehicle, the center position in the lateral direction (in the vehicle width direction) in the read area of the preceding vehicle is obtained from the captured image of the camera 1)”.
Regarding claim 11, Oyama teaches “A system comprising: a memory; a processor in communication with the memory, wherein the processor executes instructions stored in the memory, which cause the processor to execute a method (Fig. 1, travel control system 10, travel control device 100), the method comprising: entering, by a first vehicle, an autonomous driving mode that follows a second vehicle (Par. [0010] lines 2-5 teaches a vehicle travel control device that executes travel control for traveling to follow a preceding vehicle); determining a change in a second position of the second vehicle while the first vehicle is following the second vehicle (Par. [0010] lines 6-9 teaches the vehicle travel control device includes a preceding vehicle offset calculation unit that calculates a lateral offset amount of a center position of the preceding vehicle with respect to a center position of the travel lane); determining if the [driving environment] requires adjusting a first position of the first vehicle; if the [driving environment] requires adjusting the first position of the first vehicle, changing automatically the first position of the first vehicle to match the change in the second position; and if the [driving environment] does not require adjusting the first position of the vehicle, ignoring the change in the second position (Par. [0032] lines 3-8 teaches based on a result of the external environment recognized by the external environment recognition device 20, the travel control device 100 performs travel control on the host vehicle to travel to follow the travel lane of the host vehicle (ignore the change in second position), and travel control on the host vehicle to travel to follow the preceding vehicle (changing first position to match the change in second position); Par. [0035] lines 1-5 teaches in the travel control to follow the target course (lane following travel control (Par. [0033] lines 3-5)), the control unit 101 controls a steering angle of the host vehicle via the steering control device 70 so that the center position in the vehicle width direction of the host vehicle coincides with the control target point on the target course (ignores the change in second position); Par. [0040] lines 1-13 teaches in the control to follow the travel locus of the preceding vehicle, a setting position in the vehicle width direction in the rear area of the preceding vehicle is set to the control target point, and the steering angle is corrected so that the lateral position inside the lane of the host vehicle coincides with the control target point, where the position set as the control target point is set to the center position in the vehicle width direction in the rear area of the preceding vehicle, as a reference position which is appropriately shifted when the following travel control is switched (changing first position to match the change in second position))”, however Oyama does not explicitly teach determining if the “change in the second position” requires adjusting a first position of the vehicle.
	From the same field of endeavor, Schroeder teaches determining if the “change in the second position” requires adjusting a first position of the vehicle, automatically changing the first position of the first vehicle to the second position of the second vehicle if the “change in the second position” requires adjusting the first position, and ignoring the change in the second position if the “change in the second position” does not require adjusting the first position (Par. [0005] lines 1-7 teaches a method for operating a vehicle in a first operating mode, in which the vehicle travels autonomously in the traffic lane (ignores the change in second position), and a second operating mode, in which the vehicle autonomously follows a vehicle driving in front (changes first position to match the change in second position); Par. [0076] lines 1-7 teaches a situation requiring a switchover from the first operating mode (which ignores the change of second position) to the second operating mode (which automatically changes the first position to the second position) is detected based on a vehicle driving in front is no longer traveling in its own traffic lane (based on the change in the second position of the second vehicle) (i.e., determines if the first position of the first vehicle requires adjusting based on a change in the second position of the second vehicle (whether vehicle driving in front has changed lanes), where the vehicle ignores the change in the second position of the second vehicle if no adjusting is needed (drives in first operating mode of following lane) and where the vehicle automatically changes the first position of the first vehicle to the second position of the second vehicle if adjusting is needed (drives in second operating mode of following preceding vehicle))).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Oyama to incorporate the teachings of Schroeder to have the determination of whether the first position of the first vehicle needs to be adjusted taught by Oyama be based on a change in the second position of the second vehicle as taught by Schroeder.
	The motivation for doing so would be to allow efficient response to an actual encountered traffic situation inasmuch as it may be useful to operate the vehicle in either the first operating mode or in the second operating mode, depending on the specifically existing traffic situation (Schroeder, Par. [0009] lines 5-9).
Regarding claim 12, the combination of Oyama and Schroeder teaches all the limitations of claim 11 above, and further teaches “wherein the second position is determined by sensor data of a driving environment associated with the first vehicle, and wherein the sensor data is at least an image of the driving environment (Oyama, Par. [0021] lines 6-8 teaches an external environment recognition device 20, and onboard camera 1, and an image recognition device 2 that recognize the external environment; Par. [0038] lines 8-11 teaches as the position of the preceding vehicle, the center position in the lateral direction (in the vehicle width direction) in the read area of the preceding vehicle is obtained from the captured image of the camera 1)”.
Regarding claim 16, Oyama teaches “A non-transitory computer readable medium having stored thereon instructions, which when executed by a processor cause the processor to execute a method (Fig. 1, travel control system 10, travel control device 100), the method comprising: entering, by a first vehicle, an autonomous driving mode that follows a second vehicle (Par. [0010] lines 2-5 teaches a vehicle travel control device that executes travel control for traveling to follow a preceding vehicle); determining a change in a second position of the second vehicle while the first vehicle is following the second vehicle (Par. [0010] lines 6-9 teaches the vehicle travel control device includes a preceding vehicle offset calculation unit that calculates a lateral offset amount of a center position of the preceding vehicle with respect to a center position of the travel lane); determining if the [driving environment] requires adjusting a first position of the first vehicle; if the [driving environment] requires adjusting the first position of the first vehicle, changing automatically the first position of the first vehicle to match the change in the second position; and if the [driving environment] does not require adjusting the first position of the vehicle, ignoring the change in the second position (Par. [0032] lines 3-8 teaches based on a result of the external environment recognized by the external environment recognition device 20, the travel control device 100 performs travel control on the host vehicle to travel to follow the travel lane of the host vehicle (ignore the change in second position), and travel control on the host vehicle to travel to follow the preceding vehicle (changing first position to match the change in second position); Par. [0035] lines 1-5 teaches in the travel control to follow the target course (lane following travel control (Par. [0033] lines 3-5)), the control unit 101 controls a steering angle of the host vehicle via the steering control device 70 so that the center position in the vehicle width direction of the host vehicle coincides with the control target point on the target course (ignores the change in second position); Par. [0040] lines 1-13 teaches in the control to follow the travel locus of the preceding vehicle, a setting position in the vehicle width direction in the rear area of the preceding vehicle is set to the control target point, and the steering angle is corrected so that the lateral position inside the lane of the host vehicle coincides with the control target point, where the position set as the control target point is set to the center position in the vehicle width direction in the rear area of the preceding vehicle, as a reference position which is appropriately shifted when the following travel control is switched (changing first position to match the change in second position))”, however Oyama does not explicitly teach determining if the “change in the second position” requires adjusting a first position of the vehicle.
	From the same field of endeavor, Schroeder teaches determining if the “change in the second position” requires adjusting a first position of the vehicle, automatically changing the first position of the first vehicle to the second position of the second vehicle if the “change in the second position” requires adjusting the first position, and ignoring the change in the second position if the “change in the second position” does not require adjusting the first position (Par. [0005] lines 1-7 teaches a method for operating a vehicle in a first operating mode, in which the vehicle travels autonomously in the traffic lane (ignores the change in second position), and a second operating mode, in which the vehicle autonomously follows a vehicle driving in front (changes first position to match the change in second position); Par. [0076] lines 1-7 teaches a situation requiring a switchover from the first operating mode (which ignores the change of second position) to the second operating mode (which automatically changes the first position to the second position) is detected based on a vehicle driving in front is no longer traveling in its own traffic lane (based on the change in the second position of the second vehicle) (i.e., determines if the first position of the first vehicle requires adjusting based on a change in the second position of the second vehicle (whether vehicle driving in front has changed lanes), where the vehicle ignores the change in the second position of the second vehicle if no adjusting is needed (drives in first operating mode of following lane) and where the vehicle automatically changes the first position of the first vehicle to the second position of the second vehicle if adjusting is needed (drives in second operating mode of following preceding vehicle))).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Oyama to incorporate the teachings of Schroeder to have the determination of whether the first position of the first vehicle needs to be adjusted taught by Oyama be based on a change in the second position of the second vehicle as taught by Schroeder.
	The motivation for doing so would be to allow efficient response to an actual encountered traffic situation inasmuch as it may be useful to operate the vehicle in either the first operating mode or in the second operating mode, depending on the specifically existing traffic situation (Schroeder, Par. [0009] lines 5-9).
Regarding claim 17, the combination of Oyama and Schroeder teaches all the limitations of claim 16 above, and further teaches “wherein the second position is determined by sensor data of a driving environment associated with the first vehicle, and wherein the sensor data is at least an image of the driving environment (Oyama, Par. [0021] lines 6-8 teaches an external environment recognition device 20, and onboard camera 1, and an image recognition device 2 that recognize the external environment; Par. [0038] lines 8-11 teaches as the position of the preceding vehicle, the center position in the lateral direction (in the vehicle width direction) in the read area of the preceding vehicle is obtained from the captured image of the camera 1)”.

Claims 3-7, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (US 2017/0267237 A1) in view of Schroeder et al. (US 2018/0011497 A1) and further in view of Bar-Nahum et al. (US 2019/0025858).
Regarding claim 3, the combination of Oyama and Schroeder teaches all the limitations of claim 2 above, however the combination of Oyama and Schroeder does not explicitly teach “wherein the second position is determined by drawing a box over the second vehicle in the image”.
	From the same field of endeavor, Bar-Nahum teaches “wherein the second position is determined by drawing a box over the second vehicle in the image (Fig. 17 Region of Interest 1712 shows a box drawn over a vehicle in the image delineating extents of the vehicle within the image; Par. [0094] lines 3-4, 8-9, and 15-20 teach acquiring an image from a camera onboard a vehicle and analyzing the image to identify a target vehicle in the image using a bounding box outlining an area within the image that includes the image portion with the target (e.g., bounding box outlines the minimum sized box that includes determined features of the target); and Par. [0095] lines 1-6 teaches identifying the relative distance between the reference vehicle and the target vehicle (i.e., position) based on the bounding box)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Oyama and Schroeder to incorporate the teachings of Bar-Nahum to determine the second position taught by the combination of Oyama and Schroeder by drawing a box over the second vehicle in the image as taught by Bar-Nahum.
	The motivation for doing so would be to allow the path of the vehicle to be dynamically adjusted to track and follow a moving target (Bar-Nahum, Par. [0091] lines 7-9).
Regarding claim 4, the combination of Oyama, Schroeder, and Bar-Nahum teaches all the limitations of claim 3 above, and further teaches “wherein the box delineates the extents of the second vehicle within the image (Bar-Nahum, Fig. 17 Region of Interest 1712 shows a box drawn over a vehicle in the image delineating extents of the vehicle within the image)”.
Regarding claim 5, the combination of Oyama, Schroeder, and Bar-Nahum teaches all the limitations of claim 4 above, and further teaches “wherein a center of the box is determined (Bar-Nahum, Par. [0096] lines 13-18 teaches the output of image analysis includes a bounding box identifying an area within the image the includes the target vehicle and the center of the bounding box is used as a representative central point for the target)”.
Regarding claim 6, the combination of Oyama, Schroeder, and Bar-Nahum teaches all the limitations of claim 5 above, and further teaches “wherein to follow the second vehicle, the first vehicle automatically adjusts a steering angle to maintain a position of the center of the box in subsequent images (Bar-Nahum, Par. [0096] lines 13-18 teaches the output of image analysis includes a bounding box identifying an area within the image the includes the target vehicle and the center of the bounding box is used as a representative central point for the target)  (Oyama, Fig. 5 and Par. [0040] lines 1-11 teaches in the control to follow the travel locus of the preceding vehicle, a setting position in the vehicle width direction in the rear area of the preceding vehicle is set to the control target point (i.e., the target central point of the bounding box taught by the combination of Oyama, Schroeder, and Bar-Nahum), and the steering angle is corrected so that the lateral position inside the lane of the host vehicle coincides with the control target point, where the position set as the control target point is set to the center position in the vehicle width direction in the rear area of the preceding vehicle)”.
Regarding claim 7, the combination of Oyama, Schroeder, and Bar-Nahum teaches all the limitations of claim 6 above, and further teaches “wherein, when turning, the position of the center of the box in a subsequent image is adjusted by at least one pixel (Bar-Nahum, Par. [0091] lines 2-7 teaches a vehicle automatically and autonomously adjusting vehicle direction (turning) based on a location of the target within the image and adjusts the vehicle direction (turns) to center the target within subsequently captured images (i.e., adjusts position of center of the box when turning in a subsequent image); Par. [0096] lines 16-23 teaches the location of the center of the bounding box is determined in pixel location)”.
Regarding claim 13, the combination of Oyama and Schroeder teaches all the limitations of claim 11 above, however the combination of Oyama and Schroeder does not explicitly teach “wherein the second position is determined by drawing a box over the second vehicle in an image of a driving environment, wherein the box delineates extents of the second vehicle within the image, and wherein a center of the box is determined”.
	From the same field of endeavor, Bar-Nahum teaches “wherein the second position is determined by drawing a box over the second vehicle in an image of a driving environment, wherein the box delineates extents of the second vehicle within the image (Fig. 17 Region of Interest 1712 shows a box drawn over a vehicle in the image delineating extents of the vehicle within the image; Par. [0094] lines 3-4, 8-9, and 15-20 teach acquiring an image from a camera onboard a vehicle and analyzing the image to identify a target vehicle in the image using a bounding box outlining an area within the image that includes the image portion with the target (e.g., bounding box outlines the minimum sized box that includes determined features of the target); and Par. [0095] lines 1-6 teaches identifying the relative distance between the reference vehicle and the target vehicle (i.e., position) based on the bounding box), and wherein a center of the box is determined (Par. [0096] lines 13-18 teaches the output of image analysis includes a bounding box identifying an area within the image the includes the target vehicle and the center of the bounding box is used as a representative central point for the target)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Oyama and Schroeder to incorporate the teachings of Bar-Nahum to determine the second position taught by the combination of Oyama and Schroeder by drawing a box over the second vehicle in the image that delineates the extents of the second vehicle within the image, wherein the center of the box is determined, as taught by Bar-Nahum.
	The motivation for doing so would be to allow the path of the vehicle to be dynamically adjusted to track and follow a moving target (Bar-Nahum, Par. [0091] lines 7-9).
Regarding claim 14, the combination of Oyama, Schroeder, and Bar-Nahum teaches all the limitations of claim 12 above, and further teaches “wherein to follow the second vehicle, the first vehicle automatically adjusts a steering angle to maintain a position of the center of the box in subsequent images (Bar-Nahum, Par. [0096] lines 13-18 teaches the output of image analysis includes a bounding box identifying an area within the image the includes the target vehicle and the center of the bounding box is used as a representative central point for the target)  (Oyama, Fig. 5 and Par. [0040] lines 1-11 teaches in the control to follow the travel locus of the preceding vehicle, a setting position in the vehicle width direction in the rear area of the preceding vehicle is set to the control target point (i.e., the target central point of the bounding box taught by the combination of Oyama, Schroeder, and Bar-Nahum), and the steering angle is corrected so that the lateral position inside the lane of the host vehicle coincides with the control target point, where the position set as the control target point is set to the center position in the vehicle width direction in the rear area of the preceding vehicle)”.
Regarding claim 18, the combination of Oyama and Schroeder teaches all the limitations of claim 16 above, however the combination of Oyama and Schroeder does not explicitly teach “wherein the second position is determined by drawing a box over the second vehicle in an image of a driving environment, wherein the box delineates extents of the second vehicle within the image, and wherein a center of the box is determined”.
	From the same field of endeavor, Bar-Nahum teaches “wherein the second position is determined by drawing a box over the second vehicle in an image of a driving environment, wherein the box delineates extents of the second vehicle within the image (Fig. 17 Region of Interest 1712 shows a box drawn over a vehicle in the image delineating extents of the vehicle within the image; Par. [0094] lines 3-4, 8-9, and 15-20 teach acquiring an image from a camera onboard a vehicle and analyzing the image to identify a target vehicle in the image using a bounding box outlining an area within the image that includes the image portion with the target (e.g., bounding box outlines the minimum sized box that includes determined features of the target); and Par. [0095] lines 1-6 teaches identifying the relative distance between the reference vehicle and the target vehicle (i.e., position) based on the bounding box), and wherein a center of the box is determined (Par. [0096] lines 13-18 teaches the output of image analysis includes a bounding box identifying an area within the image the includes the target vehicle and the center of the bounding box is used as a representative central point for the target)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Oyama and Schroeder to incorporate the teachings of Bar-Nahum to determine the second position taught by the combination of Oyama and Schroeder by drawing a box over the second vehicle in the image that delineates the extents of the second vehicle within the image, wherein the center of the box is determined, as taught by Bar-Nahum.
	The motivation for doing so would be to allow the path of the vehicle to be dynamically adjusted to track and follow a moving target (Bar-Nahum, Par. [0091] lines 7-9).
Regarding claim 19, the combination of Oyama, Schroeder, and Bar-Nahum teaches all the limitations of claim 17 above, and further teaches “wherein to follow the second vehicle, the first vehicle automatically adjusts a steering angle to maintain a position of the center of the box in subsequent images (Bar-Nahum, Par. [0096] lines 13-18 teaches the output of image analysis includes a bounding box identifying an area within the image the includes the target vehicle and the center of the bounding box is used as a representative central point for the target)  (Oyama, Fig. 5 and Par. [0040] lines 1-11 teaches in the control to follow the travel locus of the preceding vehicle, a setting position in the vehicle width direction in the rear area of the preceding vehicle is set to the control target point (i.e., the target central point of the bounding box taught by the combination of Oyama, Schroeder, and Bar-Nahum), and the steering angle is corrected so that the lateral position inside the lane of the host vehicle coincides with the control target point, where the position set as the control target point is set to the center position in the vehicle width direction in the rear area of the preceding vehicle)”.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (US 2017/0267237 A1) in view of Schroeder et al. (US 2018/0011497 A1), in view of Bar-Nahum et al. (US 2019/0025858), and further in view of Yoshida (JP2015087969A).
Regarding claim 8, the combination of Oyama, Schroeder, and Bar-Nahum teaches all the limitations of claim 6 above, however the combination of Oyama, Schroeder, and Bar-Nahum does not explicitly teach “wherein the second vehicle is in a caravan with the first vehicle”.
	From the same field of endeavor, Yoshida teaches “wherein the second vehicle is in a caravan with the first vehicle (Par. [0001] lines 1-2 teaches a platooning device mounted on a vehicle that performs platooning with respect to a vehicle in front)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of the combination of Oyama, Schroeder, and Bar-Nahum to incorporate the teachings of Yoshida to have the first and second vehicles taught by the combination of Oyama, Schroeder, and Bar-Nahum be in a caravan with each other as taught by Yoshida.
	The motivation for doing so would be to ensure the vehicle traveling in front is the lead vehicle in the platoon (Yoshida, Par. [0016] lines 9-10).
Regarding claim 9, the combination of Oyama, Schroeder, Bar-Nahum, and Yoshida teaches all the limitations of claim 8 above, and further teaches “wherein determining if an object in the image is a second vehicle comprises identifying the second vehicle as part of the caravan (Yoshida, Par. [0010] lines 4-14 teaches a rear vehicle equipped with a camera, installed at the front of the rear vehicle, and a number recognition unit, where a license plate number of the front vehicle is known and stored in the number recognition unit; Par. [0011] lines 11-18 teaches the number recognition unit recognizes the license plate and acquires the license plate number by performing image processing on an image captured by the camera, and then collates the acquired plate number with the stored plate number of the vehicle in front to confirm that the plate numbers match and the vehicle is a vehicle running in the platoon)”.
Regarding claim 10, the combination of Oyama, Schroeder, Bar-Nahum, and Yoshida teaches all the limitations of claim 9 above, and further teaches “wherein the second vehicle is identified by indicia on the second vehicle (Yoshida, Par. [0011] lines 11-18 teaches the number recognition unit recognizes the license plate and acquires the license plate number (indicia) by performing image processing on an image captured by the camera, and then collates the acquired plate number with the stored plate number of the vehicle in front to confirm that the plate numbers match and the vehicle is a vehicle running in the platoon)”.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (US 2017/0267237 A1) in view of Schroeder et al. (US 2018/0011497 A1) and further in view of Yoshida (JP2015087969A).
Regarding claim 15, the combination of Oyama and Schroeder teaches all the limitations of claim 11 above, however the combination of Oyama and Schroeder does not explicitly teach “wherein the second vehicle is in a caravan with the first vehicle, wherein determine if an object, in an image of a sensor of the first vehicle, is a second vehicle comprises identifying the second vehicle as part of the caravan, and wherein the second vehicle is identified by indicia on the second vehicle”.
	From the same field of endeavor, Yoshida teaches “wherein the second vehicle is in a caravan with the first vehicle (Par. [0001] lines 1-2 teaches a platooning device mounted on a vehicle that performs platooning with respect to a vehicle in front), wherein determine if an object, in an image of a sensor of the first vehicle, is a second vehicle comprises identifying the second vehicle as part of the caravan, and wherein the second vehicle is identified by indicia on the second vehicle (Par. [0010] lines 4-14 teaches a rear vehicle equipped with a camera, installed at the front of the rear vehicle, and a number recognition unit, where a license plate number of the front vehicle is known and stored in the number recognition unit; Par. [0011] lines 11-18 teaches the number recognition unit recognizes the license plate and acquires the license plate number (indicia) by performing image processing on an image captured by the camera, and then collates the acquired plate number with the stored plate number of the vehicle in front to confirm that the plate numbers match and the vehicle is a vehicle running in the platoon)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Oyama and Schroeder to incorporate the teachings of Yoshida to have the second vehicle taught by the combination of Oyama and Schroeder be in a caravan with the first vehicle, determined from an object in an image of the first vehicle sensor as part of the caravan, and identified by indicia on the second vehicle as taught by Yoshida.
	The motivation for doing so would be to ensure the vehicle traveling in front is the lead vehicle in the platoon (Yoshida, Par. [0016] lines 9-10).
Regarding claim 20, the combination of Oyama and Schroeder teaches all the limitations of claim 16 above, however the combination of Oyama and Schroeder does not explicitly teach “wherein the second vehicle is in a caravan with the first vehicle, wherein determine if an object, in an image of a sensor of the first vehicle, is a second vehicle comprises identifying the second vehicle as part of the caravan, and wherein the second vehicle is identified by indicia on the second vehicle”.
	From the same field of endeavor, Yoshida teaches “wherein the second vehicle is in a caravan with the first vehicle (Par. [0001] lines 1-2 teaches a platooning device mounted on a vehicle that performs platooning with respect to a vehicle in front), wherein determine if an object, in an image of a sensor of the first vehicle, is a second vehicle comprises identifying the second vehicle as part of the caravan, and wherein the second vehicle is identified by indicia on the second vehicle (Par. [0010] lines 4-14 teaches a rear vehicle equipped with a camera, installed at the front of the rear vehicle, and a number recognition unit, where a license plate number of the front vehicle is known and stored in the number recognition unit; Par. [0011] lines 11-18 teaches the number recognition unit recognizes the license plate and acquires the license plate number (indicia) by performing image processing on an image captured by the camera, and then collates the acquired plate number with the stored plate number of the vehicle in front to confirm that the plate numbers match and the vehicle is a vehicle running in the platoon)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Oyama and Schroeder to incorporate the teachings of Yoshida to have the second vehicle taught by the combination of Oyama and Schroeder be in a caravan with the first vehicle, determined from an object in an image of the first vehicle sensor as part of the caravan, and identified by indicia on the second vehicle as taught by Yoshida.
	The motivation for doing so would be to ensure the vehicle traveling in front is the lead vehicle in the platoon (Yoshida, Par. [0016] lines 9-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147. The examiner can normally be reached 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665